EXHIBIT 10.3

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”), dated as of December 31, 2010,
is between Monarch Bank, a Virginia state chartered bank (“Company”), and Brad
E. Schwartz (“Officer”) and provides as follows.

1. Purpose

Company recognizes that the possibility of a “Change in Control” as defined in
Section 13 exists, and the uncertainty and questions that it may raise among
management may result in the departure or distraction of management personnel to
the detriment of Company and its shareholders. Accordingly, the purpose of this
Agreement is to encourage Officer to continue employment after a Change in
Control by providing reasonable employment security to Officer and to recognize
the prior service of Officer in the event of a termination of employment under
certain circumstances after a Change in Control.

2. Term of the Agreement

This Agreement is effective December 31, 2010 and will expire on December 31,
2012; provided that on December 31, 2011 and on each December 31st thereafter
(each such December 31st is referred to as the “Renewal Date”), this Agreement
will be automatically extended for an additional calendar year so as to
terminate two years from such Renewal Date. This Agreement will not, however, be
extended if Company gives written notice of such non-renewal to Officer no later
than 90 days before the Renewal Date (the original and any extended term of this
Agreement is referred to as the “Change in Control Period”).

3. Employment after a Change in Control

If a Change in Control of Company occurs during the Change in Control Period and
Officer is employed by Company on the date the Change in Control occurs (the
“Change in Control Date”), Company will continue to employ Officer in accordance
with the terms and conditions of this Agreement for the period beginning on the
Change in Control Date and ending on the third anniversary of such date (the
“Employment Period”). If a Change in Control occurs on account of a series of
transactions, the Change in Control Date is the date of the last of such
transactions.

4. Terms of Employment

(a) Position and Duties. During the Employment Period, (i) Officer’s position,
authority, duties and responsibilities will be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the six month period immediately preceding the
Change in Control Date and (ii) Officer’s services will be performed at the
location where Officer was employed immediately preceding the Change in Control
Date or any office that is the headquarters of the Company and is less than 35
miles from such location.



--------------------------------------------------------------------------------

(b) Compensation.

(i) Base Salary. During the Employment Period, Officer will receive an annual
base salary (the “Annual Base Salary”) at least equal to the base salary paid or
payable to Officer by Company and its affiliated companies for the twelve-month
period immediately preceding the Change of Control Date. During the Employment
Period, the Annual Base Salary will be reviewed at least annually and will be
increased at any time and from time to time as will be substantially consistent
with increases in base salary generally awarded in the ordinary course of
business to other peer Officers of Company and its affiliated companies. Any
increase in the Annual Base Salary will not serve to limit or reduce any other
obligation to Officer under this Agreement. The Annual Base Salary will not be
reduced after any such increase, and the term Annual Base Salary as used in this
Agreement will refer to the Annual Base Salary as so increased. The term
“affiliated companies” includes any company controlled by, controlling or under
common control with Company.

(ii) Annual Bonus. In addition to the Annual Base Salary, Officer will be
awarded for each year ending during the Employment Period an annual bonus (the
“Annual Bonus”) in cash at least equal to the highest annual bonus paid or
payable, including by reason of any deferral, for the two years immediately
preceding the year in which the Change in Control Date occurs. Each such Annual
Bonus will be paid no later than the end of the third month of the year next
following the year for which the Annual Bonus is awarded.

(iii) Incentive, Savings and Retirement Plans. During the Employment Period,
Officer will be entitled to participate in all incentive (including stock
incentive), savings and retirement, insurance plans, policies and programs
applicable generally to other peer Officers of Company and its affiliated
companies, but in no event will such plans, policies and programs provide
Officer with incentive opportunities, savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than
those provided by Company and its affiliated companies for Officer under such
plans, policies and programs as in effect at any time during the six months
immediately preceding the Change in Control Date.

(iv) Welfare Benefit Plans. During the Employment Period, Officer and/or
Officer’s family, as the case may be, will be eligible for participation in and
will receive all benefits under welfare benefit plans, policies and programs
provided by Company and its affiliated companies to the extent applicable
generally to other peer Officers of Company and its affiliated companies, but in
no event will such plans, policies and programs provide Officer with benefits
that are less favorable, in the aggregate, than the most favorable of such
plans, policies and programs in effect at any time during the six months
immediately preceding the Change in Control Date.

 

2



--------------------------------------------------------------------------------

(v) Fringe Benefits. During the Employment Period, Officer will be entitled to
fringe benefits in accordance with the plans, policies and programs of Company
and its affiliated companies in effect for Officer at any time during the six
months immediately preceding the Change in Control Date or, if more favorable to
Officer, as in effect generally from time to time after the Change in Control
Date with respect to other peer Officers of Company and its affiliated
companies.

(vi) Paid Time Off. During the Employment Period, Officer will be entitled to
paid time off in accordance with the plans, policies and programs of Company and
its affiliated companies in effect for Officer at any time during the six months
immediately preceding the Change in Control Date or, if more favorable to
Officer, as in effect generally from time to time after the Change in Control
Date with respect to other peer Officers of Company and its affiliated
companies.

5. Termination of Employment Following Change in Control

(a) Death or Disability. If Officer dies or incurs a Disability (as determined
by the Administrator) during the Employment Period, then Officer or his
designated beneficiary shall receive benefits detailed in Section 7. For
purposes of this Agreement, Disability is defined as a condition where the
Officer (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 6 months, or (ii) is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company. The Board, in its sole
discretion, shall determine whether a Participant has incurred a Disability and
its determination shall be binding for purposes of this Plan. The Company shall
provide continued medical insurance in the Company’s health plan for the benefit
of the Officer for a period of twelve months after the date of such termination
subject to his eligibility under the provisions of the then-current plan.

(b) Termination by the Company for Cause. The Officer’s employment may be
terminated at any time without further liability on the part of the Company
effective immediately by a two-thirds vote of the Board of Directors of the
Company for Cause by written notice to the Officer setting forth in reasonable
detail the nature of such Cause:

(i) Continued failure by the Officer for reasons other than Disability to follow
reasonable instructions of the Chief Executive Officer of the Company or
policies of the Board of Directors of the Company after being advised in writing
of such failure, including specific actions or inaction on the part of the
Officer and the particular instruction or policy involved, and if both
reasonable and feasible, being given a reasonable opportunity and period (as
determined by the Board of Directors of the Company) to remedy such failure;

 

3



--------------------------------------------------------------------------------

(ii) Conviction of a felony or any crime of moral turpitude;

(iii) Commission of an act of embezzlement or fraud against the Company or any
subsidiary or Affiliate thereof;

(iv) Any act or omission constituting dishonesty of the Officer with respect to
the Company or any subsidiary or Affiliate thereof; and/or

(v) Any other willful or reckless conduct which substantially harms the
reputation and/or interest of the Company, any subsidiary or Affiliate, and/or
its/or their directors, officers or employees.

(c ) Termination by Company Without Cause. In the event that the Company
terminates Officer’s employment during the Employment Period for any reason that
does not constitute Cause, as determined by the Administrator, Officer shall be
entitled to receive the Accrued Obligations, Salary Continuance Benefit, and
Welfare Continuance Benefit under the terms defined in Section 6. For purposes
of this subsection, the determination of whether a termination or resignation is
Without Cause shall be made by the individual who served as Chief Executive
Officer of the Company immediately prior to the Change in Control event, or such
other individual or committee to whom this Chief Executive Officer delegates
this responsibility (the party responsible for making this determination
referred to hereinafter as the “Administrator”).

(d). Resignation by Employee for Good Reason. In the event that Officer resigns
for Good Reason, as defined below, during the Employment Period, Officer shall
be entitled to receive the Accrued Obligations, Salary Continuance Benefit, and
Welfare Continuance Benefit under the terms defined in Section 6. For this
purpose, “Good Reason” shall mean any of the following, as determined by Officer
and agreed to by the Administrator:

 

  (i) a material reduction in Officer’s duties or authority;

 

  (ii) a material adverse change in Officer’s overall working environment;

 

  (iii) a failure by the Company to comply with any of the material provisions
of this agreement;

 

  (iv) the Company’s requiring Officer to be based at any office or location
that is located more than thirty five miles from the office or location in which
Officer was employed immediately prior to the Change in Control; or

 

  (v). Officer is directed by the Board of Directors or an officer of the
Company or any affiliated company to engage in conduct that is unethical or
illegal.

For purposes of this subsection, the determination of whether a termination or
resignation is for Good Reason shall be made by the individual who served as
Chief Executive Officer of the Company immediately prior to the Change in
Control event, or such other individual or committee to whom this Chief
Executive Officer delegates this responsibility (the party responsible for
making this determination referred to hereinafter as the “Administrator”).

 

4



--------------------------------------------------------------------------------

(e) Notice of Termination. Any termination during the Employment Period by
Company or by Officer shall be communicated by written Notice of Termination to
the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

(f) Date of Termination. “Date of Termination” means (i) if Officer’s employment
is terminated by Company for Cause, or by Officer for Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be, (ii) if Officer’s employment is terminated by Company other than
for Cause or Disability, the date specified in the Notice of Termination (which
shall not be less than 30 nor more than 60 days from the date such Notice of
Termination is given), and (iii) if Officer’s employment is terminated for
Disability, 30 days after Notice of Termination is given, provided that Officer
shall not have returned to the full-time performance of his duties during such
30-day period.

6. Compensation Upon Termination by Company Without Cause or by Officer for Good
Reason. Officer will be entitled to the following benefits if, during the
Employment Period, Company terminates his employment without Cause or Officer
terminates his employment with Company or any affiliated company for Good
Reason:

(a) Accrued Obligations. The sum of (1) Officer’s annual base salary as
indicated in section 4 (b)(i), to the extent not yet paid through the date of
termination; (2) the amount, if any, of any incentive or bonus compensation
theretofore earned which has not yet been paid, if applicable; and (3) any
benefits or awards (including both cash and stock components) which pursuant to
the terms of any plans, policies or programs have been earned or become payable,
but which have not yet been paid to Officer (but not including amounts that
previously had been deferred at Officer’s request, which amounts will be paid in
accordance with Officer’s existing directions). The Accrued Obligations will be
paid to Employee in a lump sum cash payment within ten days after the
termination date;

(b) Salary Continuance Benefit. The Salary Continuance Benefit is an amount
equal to TWO times Officer’s Final Compensation. For purposes of this agreement,
“Final Compensation” means the annual base salary disclosed in section 4(b),
plus the highest annual bonus paid or payable for the two most recently
completed years and any amount contributed by Officer during the most recently
completed year pursuant to a salary reduction agreement or any other program
that provides for pre-tax salary reductions or compensation deferrals. For
annual bonus calculations, the combined bonus paid under a Profit Sharing Plan
for Mortgage Officers and a Spread Bonus Plan for Mortgage Officers will be
limited, for calculation purposes of the highest annual bonus, to the lesser of
$75,000 or the highest combined bonus paid under those bonus plans. The Salary
Continuance Benefit will be paid to Employee in a lump sum cash payment not
later than the 45th day following the termination date; and

 

5



--------------------------------------------------------------------------------

(c ) Welfare Continuance Benefit. For 36 months following the termination date,
Employee and his dependents will continue to be covered under all health and
dental plans, disability plans, life insurance plans and all other welfare
benefit plans (as defined in Section 3(1) of ERISA) (“Welfare Plans”) in which
Officer or his dependents were participating immediately prior to the Date of
Termination (the “Welfare Continuance Benefit”). The Company will pay all or a
portion of the cost of the Welfare Continuance Benefit for Officer and his
dependents under the Welfare Plans on the same basis as applicable, from time to
time, to active employees covered under the Welfare Plans and Officer will pay
any additional costs. If participation in any one or more of the Welfare Plans
included in the Welfare Continuance Benefit is not possible under the terms of
the Welfare Plan or any provision of law would create an adverse tax effect for
Officer or the Company due to such participation, the Company will provide
substantially identical benefits directly through COBRA or through an insurance
arrangement. If Officer or his dependents receive continuation coverage through
COBRA or any other insurance plan, the Company must pay all reimbursements to
the Officer pursuant to this paragraph on or before the last day of the month
following the month in which the expense is incurred. Officers may not exchange
the right to reimbursement or to an in-kind benefit for another reimbursement or
benefit and may not receive cash in lieu of an in-kind benefit or right to
reimbursement. The Welfare Continuance Benefit as to any Welfare Plan will cease
if and when Officer has obtained coverage under one or more welfare benefit
plans of a subsequent employer that provides for equal or greater benefits to
Officer and his dependents with respect to the specific type of benefit.

7. Compensation Upon Termination by Death, Disability, For Cause by Company, or
by Officer without Good Reason. Officer will be entitled to the following
benefits if, during the Employment Period, termination of employment with the
Company or any affiliated company is caused by Officer’s death or disability, or
by the Company for cause, or by the employee without good reason:

(a) Death. If Officer dies during the Employment Period, this Agreement will
terminate without any further obligation on the part of Company under this
Agreement, other than for (i) payment of the Accrued Obligations and six months
of Officer’s Base Salary (which shall be paid to Officer’s beneficiary
designated in writing or his estate, as applicable, in a lump sum cash payment
within 30 days of the date of death); (ii) the timely payment or provision of
the Welfare Continuance Benefit to Officer’s spouse and other dependents for 12
months following the date of death; and (iii) the timely payment of all death
and retirement benefits pursuant to the terms of any plan, policy or arrangement
of Company and its affiliated companies.

(b) Disability. If Officer’s employment is terminated because of Officer’s
Disability during the Employment Period, this Agreement will terminate without
any further obligation on the part of Company under this Agreement, other than
for (1)

 

6



--------------------------------------------------------------------------------

payment of the Accrued Obligations in a lump sum cash payment within 30 days of
the date of death or Disability; (2) a payment in an amount equivalent to six
months of the base salary indicated in section 4(b) in a lump sum cash payment
within 30 days of the date of death or Disability; and (3) the timely payment or
provision of the Welfare Continuance Benefit to Officer and/or Officer’s spouse
and other dependents for 36 months following the date of death or Disability.

(c) Cause; Other than for Good Reason. If Officer’s employment is terminated by
the Company for Cause or by the Officer without good reason during the
Employment Period, this Agreement will terminate without further obligation to
Officer other than the payment to Officer of the Annual Base Salary through the
Date of Termination, plus the amount of any compensation previously deferred by
Officer and any other benefits to which Officer may be entitled pursuant to the
terms of any plan, program or arrangement of Company and its affiliated
companies, all of which will be paid in a lump sum in cash within 30 days of the
Date of Termination.

8. Compliance with Section 409A of the Internal Revenue Code

(a) Six Month Delay in Payments. If the Employee is a specified employee of a
publicly traded corporation as defined in Section 409A(a)(2)(B)(i) of the Code,
and any payment or provision of any benefit in this Agreement is subject to
Section 409A, then such payment or provision of benefits in connection with a
separation from service payment event (as determined by Section 409A of the
Code), as opposed to another payment event permitted under Section 409A, or an
amount payable that is not subject to 409A, shall not be made until the first
day of the month following the six month anniversary of the Employee’s
separation from service. In the case or installment or periodic payments, the
first payment shall include a “catch-up” amount equal to the sum of payments
that would have been made to the Employee during the period preceding the first
payment date if not 6-month delay had applied.

(b) Compliance with Section 409A of the Code. Any benefit, payment or other
right provided by the Agreement shall be provided or made in a manner, and at
such time, in such form and subject to such election procedures (if any), as
complies with the applicable requirements of Code section 409A to avoid a
failure described in Code section 409A(a)(1), including without limitation,
deferring payment until the occurrence of a specified payment event described in
Code section 409A(a)(2). Notwithstanding any other provision hereof or document
pertaining hereto, the Agreement shall be so construed and interpreted to meet
the applicable requirements of Code section 409A to avoid a failure described in
Code section 409A(a)(1).

9. Binding Agreement; Successors

(a) This Agreement will be binding upon and inure to the benefit of Officer (and
his personal representative), Company and any successor organization or
organizations which shall succeed to substantially all of the business and
property of Company, whether by means of merger, consolidation, acquisition of
all or substantially of all of the assets of Company or otherwise, including by
operation of law.

 

7



--------------------------------------------------------------------------------

(b) Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Company to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that Company would be required to
perform it if no such succession had taken place.

(c) For purposes of this Agreement, the term “Company” includes any subsidiaries
of Company and any corporation or other entity which is the surviving or
continuing entity in respect of any merger, consolidation or form of business
combination in which Company ceases to exist; provided, however, that for
purposes of determining whether a Change in Control has occurred herein, the
term “Company” refers to Company or its successors.

(d) This Agreement supersedes and replaces any previous Change of Control
Agreements, or any similar agreements between Officer and Company.

10. Fees and Expenses; Mitigation

(a) Should either party find it necessary to seek enforcement of any provision
hereof, the prevailing party in such action shall be entitled to his or its
costs and expenses, including reasonable attorneys’ fees, up to a maximum of
$30,000.

(b) Officer shall not be required to mitigate the amount of any payment Company
becomes obligated to make to Officer in connection with this Agreement, by
seeking other employment or otherwise. Except as specifically provided above
with respect to the Welfare Continuance Benefit, the amount of any payment
provided for in Section 6 shall not be reduced, offset or subject to recovery by
Company by reason of any compensation earned by Officer as the result of
employment by another employer after the Date of Termination, or otherwise.

11. No Employment Contract

Nothing in this Agreement will be construed as creating an employment contract
between Officer and Company prior to Change in Control.

12. Notice

Any notices and other communications provided for by this Agreement will be
sufficient if in writing and delivered in person or sent by registered or
certified mail, postage prepaid (in which case notice will be deemed to have
been given on the third day after mailing), or by overnight delivery by a
reliable overnight courier service (in which case notice will be deemed to have
been given on the day after delivery to such courier service). Notices to
Company shall be directed to the Chief Executive Officer of Company. Notices to
Officer shall be directed to his last known address.

 

8



--------------------------------------------------------------------------------

13. Definition of a Change in Control

Change in Control Defined. For purposes of this Agreement, a “Change in Control”
means:

(A) The acquisition by any Person of beneficial ownership of 50% or more of the
combined voting power of Monarch’s then outstanding shares of common stock;

(B) Individuals who constitute the Board of Directors on the date of this
Agreement (the “Incumbent Board”) cease to constitute a majority of the Board of
Directors, provided that any director whose nomination was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, but excluding any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of Monarch (as such
terms are used in Rule 14a-11 promulgated under the Securities Exchange Act of
1934 (the “Exchange Act”));

(C) Approval by the shareholders of the Company of a reorganization, merger,
share exchange or consolidation (a “Reorganization”), provided that shareholder
approval of a Reorganization will not constitute a Change in Control if, upon
consummation of the Reorganization, each of the following conditions is
satisfied:

(i) more than 49% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is beneficially owned by all or
substantially all of the former shareholders of the Company in substantially the
same proportions as their ownership existed in the Company immediately prior to
the Reorganization;

(ii) no Person beneficially owns 49% or more of either (1) the then outstanding
shares of common stock of the corporation resulting from the transaction, or
(2) the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors; and

(iii) at least fifty-one percent of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization.

(D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, or of the sale or other disposition of all or
substantially all of the assets of the Company.

(E) For purposes of this Agreement, “Person” means any individual, entity or
group (within the meaning of Section 13(d)(3) of the Exchange Act, other than
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated company, and “beneficial ownership” has the meaning
given the term in Rule 13d-3 under the Exchange Act.

 

9



--------------------------------------------------------------------------------

14. Confidentiality

(a) Officer agrees to hold and safeguard as confidential and proprietary
information any information about Company and its subsidiaries gained by Officer
during the course of Officer’s employment. Officer shall not, without the prior
written consent of Company, misappropriate, disclose or make available to anyone
for use outside Company’s and its subsidiaries’ organization at any time, either
during his employment or subsequent to any termination of his employment,
however such termination is effected, whether by Officer or Company, with or
without cause, any information about Company and its subsidiaries or its
customers or suppliers, whether or not such information was developed by
Officer, except as required in the performance of Officer’s duties for Company
and its subsidiaries.

(b) Officer understands and agrees that any information about Company and its
subsidiaries or Company’s and its subsidiaries’ customers is the property of
Company or its subsidiaries and is essential to the protection of Company’s and
its subsidiaries’ goodwill and to the maintenance of Company’s and its
subsidiaries’ competitive position and accordingly should be kept secret. Such
information shall include, but not be limited to, information containing
Company’s and its subsidiaries’ promotional plans and strategies, pricing
strategies, customers and prospective customers, customer lists, identity of key
personnel in the employ of customers and prospective customers, computer
programs, system documentation, manuals, ideas, or any other records or
information belonging to Company and its subsidiaries or relating to Company’s
and its subsidiaries’ business.

(c) Officer and Company agree that irreparable injury will result to Company in
the event Officer violates any restrictive covenant or affirmative obligation
contained in this Agreement, and Officer acknowledges that the remedies at law
for any breach by Officer of such provisions will be inadequate and that Company
shall be entitled to injunctive relief against Officer, in addition to any other
remedy that is available, at law or in equity.

15. Miscellaneous

No provision of this Agreement may be amended, modified, waived or discharged
unless such amendment, modification, waiver or discharge is agreed to in a
writing signed by Officer and the President and Chief Executive Officer of
Company. No waiver by either party hereto at any time of any breach by the other
party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.

 

10



--------------------------------------------------------------------------------

16. Governing Law

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Virginia, specifically the
City of Chesapeake.

17. Validity

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
Company by its duly authorized officer, and by Officer, as of the date first
above written.

 

MONARCH BANK

By:

 

/s/ Jeffrey F. Benson

 

TITLE:

  Chairman of the Board

OFFICER:

/s/ Brad E. Schwartz

Signature

Brad E. Schwartz

Printed Name

 

11